PER CURIAM:
Luis M. Narvaez, a federal prisoner, appeals the district court’s order dismissing his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Narvaez v. O’Brien, No. 7:06-cv-00469, 2006 WL 2345811 (WD.Va. Aug. 10, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.